                                                                                      Clerk's Office
                                                                                      File Date:
                                                                                      9/10/2021
                                                 U.S. Department of Jnstice           U.S. DISTRICT
                                                                                      COURT-EDNY
                                                                                      BROOKLYN
                                                 United States Attorney               OFFICE
                                                 Eastern District ofNew York

TH                                               271 Cadman Plaza East
F. #2017R01840                                   Brooklyn, New York 11201



                                                 September 10, 2021

ByECF

The Honorable Nicholas G. Garaufis
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

             Re:       United States v. Kathy Russell
                       Criminal Docket No. 18-204 (S-4) (NGG)

Dear Judge Garaufis:

               The government respectfully requests an extension until September 29, 2021
to submit its sentencing memorandum as to defendant Kathy Russell. Counsel for Russell
has no objection to this request.



                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney

                                          By:     /s/
                                                 Tanya Hajjar
                                                 Assistant U.S. Attorney
                                                 (718) 254-7000


                                                Application granted.
cc:    Counsel of Record (by ECF and email)
                                                S~ Orde
                                                 s/NGG, USDJ                   --
                                                H n.  Nic~o1ds G. Garauf
                                                Date:    fl
                                                          tv \ J.-/
